DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-33 were modified in an amendment filed on January 24, 2022.
Claims 1-33 are pending and are rejected under 35 U.S.C. § 101.
Claims 1-4, 6-15, 17-26, and 28-33 are rejected under 35 U.S.C. § 103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-4, 9, 13-15, 20, 24-26, and 31 were objected to in the previous Office action due to minor informalities.  In view of the amendment filed on January 24, 2022, these issues have been resolved and the objections are withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33
Claims 1-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to performing statistical/mathematical calculations without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-11 describe a method/process, claims 12-22 describe a system, and claims 23-33 describe a non-transitory computer-readable medium, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-11
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1, as amended, recites a limitation for “performing unsupervised learning to discover interesting patterns contained in the object information” and “using the interesting patterns and associated labels to identify undetected performance problems with one or more of the objects in the object topology.”  The limitations describe processes that, under their broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor or a generic computer).  That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  The limitations involve making evaluations of the collected object information in order to determine a pattern and then identify associated problems for that pattern, thereby describing an observation and/or evaluation of data.  Such an observation and/or evaluation of data can be performed by a human and recites a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 2-11 describe further details pertaining to “performing unsupervised learning to discover interesting patterns” specified in claim 1.  Each of the limitations in these dependent claims describes processes that, under their broadest reasonable interpretation, contain mathematical concepts directed to performing the abstract idea identified in claim 1. 
As explained in the October 2019 Update to the 2019 PEG, when determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), consideration must be given as to whether a claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept.  In claims 2-11, the limitations describe performing various types of statistical/mathematical calculations (i.e., comparisons to detect threshold violations and changes in metrics and/or other data; determination of various durations and historical averages; determining ranks for erroneous trace types; etc.) as ways for implementing the identified mental process in claim 1.
If a claim limitation, under its broadest reasonable interpretation, describes the performance of mathematical calculations (even if a formula is not recited in the claim), then it falls within the “Mathematical Concepts” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, claims 2-11 each recite an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1, as amended, indicates the method is stored in “one or more data-storage devices and executed using one or more processors of a computer system for troubleshooting performance problems in a distributed computing system.”  Even if the described methods are implemented on a computer, there is no indication that the combination of elements in the claim solves any particular technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the identified judicial exceptions.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The processor cited in the claim is described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  This limitation can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 1, as amended, further recites the limitations “collecting object information of objects in an object topology of the distributed computing system, the object information including metrics, events, properties, log messages, traces, and network flows associated with the objects;” “displaying the interesting patterns in an interactive graphical user interface ("GUI") that enables a user to assign labels to the interesting patterns, the labels identifying types of problems associated with the interesting patterns;” and “applying remedial measures to correct the performance problems with one or more of the objects, thereby correcting the performance problem with the object.”  These limitations describe insignificant extra-solution activity pertaining to mere data gathering, display of calculation results, and generically applying a resolution to an identified problem, respectively, without providing any details regarding a specific problem being solved or specific remedial actions being taken.  As such, these limitations do not integrate the abstract idea(s) into a practical application.
Claims 1-11, as amended, recite the use of unsupervised learning to discover interesting patterns.  The limitations in the claims merely describe the use of machine learning without any specification of details pertaining to how the associated machine learning model is trained and/or how the actual machine learning is performed.  Such details would include description of specific algorithms used in training the machine learning model.  As currently written, the limitations in the amended claims describe certain types of data and mathematical calculations and evaluations performed on the data.  The mathematical calculations and evaluations describe mathematical concepts that can be performed by a human (i.e., as a mental process and/or by using pen/paper) and are therefore directed to the identified judicial exception.  Stating in the amended dependent claims that the unsupervised learning comprises actions which describe a mental process and/or mathematical concepts is equivalent to merely specifying instructions to apply the judicial exception using unsupervised learning.  See MPEP 2106.05(f).  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).
Claims 2-11 describe further details regarding the data and/or statistical/mathematical calculations.  These claims contain no additional elements which would integrate the abstract idea(s) into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.    
In the instant case, as detailed in the analysis for Step 2A-Prong 2, claim 1 contains additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.  The processors and data storage devices recited in the claim describe a generic computer processor and/or computer components at a high level and do not represent “significantly more” than the judicial exception.
The limitations pertaining to gathering of object information, display of calculation results, and generically applying a resolution to an identified problem describe insignificant extra-solution activity and are written at a high level in a generic manner without providing any details regarding a specific problem being solved or specific remedial actions being taken.  Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the claim.
Claims 1-11, as amended, recite limitations regarding the use of machine learning and the training of a machine learning model.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, the limitations, as currently written, describe mathematical calculations and evaluations describe mathematical concepts that can be performed by a human (i.e., as a mental process and/or by using pen/paper) and are therefore directed to the identified judicial exception.  Stating in the amended dependent claims that the unsupervised learning comprises actions which describe a mental process and/or mathematical concepts is equivalent to merely specifying instructions to apply the judicial exception using unsupervised learning.  See MPEP 2106.05(f).  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component, or utilizing generic artificial intelligence technology to apply the identified judicial exception, does not describe an inventive concept.

Conclusion
In light of the above, the limitations in claims 1-11 recite and are directed to abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract idea(s).  Claims 1-11 are therefore not patent eligible.

Step 2 Analysis for Claims 12-22
	Claims 12-22, as amended, contain limitations for a system which are similar to the limitations for the methods specified in claims 1-11, respectively.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claims 12-22 is similar to that presented above for claims 1-11.
In light of the above, the limitations in claims 12-22 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 12-22 are therefore not patent eligible.

Step 2 Analysis for Claims 23-33
	Claims 23-33, as amended, contain limitations for a non-transitory computer-readable medium which are similar to the limitations for the methods specified in claims 1-11, respectively.  As such, the analysis under Step 2A – Prong 1 and Step 2A – Prong 2 for claims 23-33 is similar to that presented above for claims 1-11.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.    
Claim 23 contains additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 23 recites the additional elements of a “non-transitory computer-readable medium encoded with machine-readable instructions that enable one or more processors of a computer system to troubleshoot a performance problem with an object in a distributed computing system.”  The computer-readable medium and processors cited in the claim describe generic computer components at a high level and do not represent “significantly more” than the identified judicial exception.  The enabling of the processors to troubleshoot a performance problem recites intended use of the claimed limitations and does not represent “significantly more” than the identified judicial exception.

Conclusion
In light of the above, the limitations in claims 23-33 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 23-33 are therefore not patent eligible.


Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments filed on January 24, 2022, with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  
Applicant presents the following arguments:

Argument #1:  
Applicant argues that “[t]here is no evidence that the specification describes the invention of currently amended claims 1, 12, and 23 as being performed as a mental process nor is there evidence that people performed the invention described in currently amended claims 1, 12, and 23 either mentally or using pen and paper prior to filing the current application.”  Applicant further argues that there is no evidence that steps of claims 1, 12, and 23 can practically be performed in the human mind or with a pencil and paper.

Argument #2:  
Applicant argues that the currently amended claims 1, 12, and 23 are not claimed in a manner that could be interpreted as performing a mental process because they recite computer implementations in the preambles.

Argument #3:  
Applicant argues that the specification explains that the claims are directed to automated methods and systems that are implemented on computers.  Applicant cites McRO, Inc. v. Bandai Namco Games America Inc. 837 F.3d 1299 (Fed. Cir. 2016) and argues that “[t]he improvement in McRO did not make the computer operate faster, use less memory, or improve any objective parameter of the computer. Instead, the improvement was to the functionality or usability of the general-purpose computer in the technical field of computer animation.” 

Regarding arguments #1-3, the Examiner respectfully disagrees.  As explained in the above rejection, the limitations for discovering interesting patterns and identifying undetected performance problems based on the patterns correspond to analysis and evaluation of collected information and are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (including software) (i.e., use of a generic processor).  
The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer, and that claims are evaluated as to whether they describe a concept that can be performed in the human mind being performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.  As explained in the MPEP, claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  Examples of claims that recite mental processes include claims which collect and compare known data.  Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system.  The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.  See MPEP 2106.04(a)(2)(III)(A, B, and C).  
In the instant case, the claims describe comparisons and evaluations of data using generic mathematical calculations as part of determining patterns indicating performance problems, and the computer is merely used as a tool to implement mathematical algorithms as part of analyzing and evaluating collected data, with no evidence of an improvement in the actual functioning of a computer.  Further, the claims in the instant case are written at a high level such that they could conceivably refer to any type of unsupervised learning being applied to analyze any type of data.  
Applicant refers to paragraph [0003] in the specification as evidence that the automated detection of patterns is a practical application of the claimed mathematical algorithms.  However, paragraph [0003] explicitly states that “typical management tools are not able to troubleshoot the causes of many types of performance problems from the information collected.  As a result, system administrators and application owners manually troubleshoot performance problems which is time consuming, costly, and can lead to lost revenue” (emphasis added).  This indicates that the troubleshooting of performance problems, although time consuming, is currently performed by humans.
Regarding the comparison to McRO, the claims in McRO involved an improvement in producing more accurate and realistic lip synchronization, which cannot practically be performed as a mental process.  However, in the instant case, the comparisons and evaluations described in the claims can be performed by humans.  Therefore, McRO is not applicable in the instant case.
Regarding the use of unsupervised learning in the amended claims, the limitations in the claims merely describe the use of machine learning without any specification of details pertaining to how the associated machine learning model is trained and/or how the actual machine learning is performed.  Such details would include description of specific algorithms used in training the machine learning model.  As currently written, the limitations in the amended claims describe certain types of data and mathematical calculations and evaluations performed on the data.  The mathematical calculations and evaluations describe actions that can be performed by a human (i.e., as a mental process and/or by using pen/paper) and are therefore directed to the identified judicial exception.  Stating in the amended dependent claims that the unsupervised learning comprises actions which describe a mental process and/or mathematical concepts is equivalent to merely specifying instructions to apply the judicial exception using unsupervised learning.  See MPEP 2106.05(f).  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., unsupervised machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  The argument that the claimed features allow for improved troubleshooting of performance problems merely recites a generic objective of the claims and does not integrate the abstract idea into a practical application.
Accordingly, the rejection of the claims under 35 USC § 101 is deemed to be proper and is therefore maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 12, 17-18, 23, and 28-29
Claims 1, 6-7, 12, 17-18, 23, and 28-29 are rejected under 35 U.S.C. § 103 as being unpatetable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Satpathi et al. (“Learning Latent Events from Network Message Logs”, 2018), Aghdaie et al. (U.S. Patent No. 10,459,827), and Abercrombie (U.S. Patent Publication No. 2018/0032905).

Claim 1
Regarding claim 1, Awad discloses:
An automated method stored in one or more data-storage devices and executed using one or more processors of a computer system (Awad: Fig. 8; Col. 21, Lines 28-36; Col. 22, Lines 22-40) for troubleshooting a performance problem with an object in a distributed computing system (Awad: Col. 1, Lines 6-15), the method comprising: 
collecting object information of objects in an object topology of the distributed computing system (Awad: Col. 4, Lines 30-43 (receive input data related to series of events and telemetry measurements)),
the object information including metrics, events, properties, log messages, traces, and network flows associated with the objects (Awad: Col. 1, Lines 50-54 (“Operational analytics relates to analysis of operations data, related to, for example, events, logs, and so forth. Various performance metrics may be generated by the operational analytics, and operations management may be performed based on such performance metrics.”));
performing unsupervised learning to discover interesting patterns contained in the object information (Awad: Col. 4, Lines 30-43 (detect presence of event pattern)); 
using the interesting patterns and associated labels to identify undetected performance problems with one or more of the objects in the object topology (Col. 2, Line 60 to Col. 3, Line 34 and Col. 4, Lines 30-43 (detection of event pattern in input data which is indicative of a system anomaly)).

Awad teaches generating alerts and identifying a preferred remediation action (Awad: Col. 14, Lines 7-29), but does not explicitly teach applying the remedial measures to correct the problem.
Further regarding claim 1, Awad does not explicitly disclose, but Villella teaches:
applying remedial measures to correct the performance problems with one or more of the objects, thereby correcting the performance problem with the object (Villella: Col. 1, Lines 54-65 (Analysis attempts to distinguish unusual but harmless behavior from events requiring further processing, e.g., by generating an alarm or otherwise escalating consideration or by taking some remedial action such as limiting access to affected information systems.)).

Villella teaches network monitoring and information management for identifying threats and other types of events of interest and, if needed, generating an alarm or otherwise escalating consideration or by taking some remedial action such as limiting access to affected information systems (Villella: Col. 1, Lines 25-39 and 54-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform remedial actions, such as taught by Villella, in conjunction with the determination of an anomaly and identification of a preferred remediation action as taught by Awad.  One of ordinary skill in the art would be motivated to do so in order to fix the identified problem and prevent the identified anomaly from further affecting the system.
Further regarding claim 1, Awad in view of Villella does not explicitly disclose, but Satpathi teaches:
performing unsupervised learning to discover interesting patterns contained in the object information (Satpathi: Abstract; Page 2, Col. 2, ¶ 2 (use of unsupervised learning for identifying the signatures of events that generated messages; the signature of an error event refers to the mixture of messages generated by the event.)). 

Awad in view of Villella teaches detecting presence of event patterns (Awad: Col. 4, Lines 30-43) and the use of machine learning (Villella: Col. 3, Lines 43-53), but does not explicitly teach the use of unsupervised machine learning as required by the amended claim.  Satpathi teaches use of unsupervised learning for identifying the signatures of events that generated messages (Satpathi: Abstract; Page 2, Col. 2, ¶ 2) and the detection of change points to determine characteristics of an “episode” (mixture of events, with each event consisting of a mixture of messages) (Satpathi: Page 5, Col. 1, ¶ 2-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Satpathi in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and determine changes that occur which could indicate an anomalous pattern.
Further regarding claim 1, Awad in view of Villella and Satpathi does not explicitly disclose, but Aghdaie teaches:
displaying the interesting patterns in an interactive graphical user interface (“GUI”) that enables a user to assign labels to the interesting patterns, the labels identifying types of problems associated with the interesting patterns (Aghdaie: Figures 4A-4C; Col. 11, Lines 15-26; Col. 13, Lines 13-23; Col. 18, Line 44 to Col. 19, Line 3).

Awad in view of Villella and Satpathi teaches displaying, via an interactive graphical user interface (GUI), an output stream based on the presence of a system anomaly when an event pattern is detected (Awad: Col. 4, Lines 30-43) and receiving feedback from the user (Awad: Col. 13, Lines 30-54), but does not explicitly teach the ability to assign labels via the GUI as required by the amended claim.  Aghdaie teaches an anomaly detection model by determining characteristics and patterns of operation associated with a data set (Aghdaie: Col. 8, Lines 58-62) and displaying detected anomaly information in a user interface that allows a user to indicate whether a detected anomaly is a false positive or a true positive and dynamically provides additional anomaly events to a user to label (Aghdaie: Figures 4A-4C; Col. 11, Lines 15-26; Col. 13, Lines 13-23; Col. 18, Line 44 to Col. 19, Line 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the display techniques taught by Aghdaie in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella and Satpathi.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and determine changes that occur which could indicate an anomalous pattern.
Further regarding claim 1, Awad in view of Villella, Satpathi, and Aghdaie does not explicitly disclose, but Abercrombie teaches:
the object information including metrics, events, properties, log messages, traces, and network flows associated with the objects (Abercrombie: ¶ [0005]-[0006]; ¶ [0117]).

Awad in view of Villella, Satpathi, and Aghdaie teaches analysis of operations data related to, for example, events, logs, and so forth and that various performance metrics may be generated by the operational analytics (Awad: Col. 1, Lines 50-54), which correspond to the metrics, events, and log messages in the claim.  However, Awad in view of Villella, Satpathi, and Aghdaie does not explicitly teach the collection of properties, traces, and network flows as required by the amended claim.  Abercrombie teaches collection of stack traces associated with anomaly events and identifying properties of the stack traces (Abercrombie: ¶ [0005]-[0006]) and collection of network flow data (Abercrombie: ¶ [0117]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the collected data taught by Abercrombie in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella, Satpathi, and Aghdaie.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and determine changes that occur which could indicate an anomalous pattern.

Claims 6-7
Regarding claim 6, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie discloses:
The method of claim 1 wherein performing unsupervised learning to discover interesting patterns contained in the object information comprises learning of change points in metrics of the objects (Satpathi: Page 5, ¶ 2-8 (detection of change points to determine characteristics of an “episode” (mixture of events, with each event consisting of a mixture of messages))).

Regarding claim 7, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie discloses:
The method of claim 1 wherein performing unsupervised learning to discover interesting patterns contained in the object information comprises learning of changes in log messages associated with the objects (Awad: Col. 15, Lines 12-26 (identification of anomalies in the system associated with log messages including certain terms)).

Claims 12 and 17-18
Claims 12 and 17-18 contain limitations for a computer system which are similar to the limitations for the methods in claims 1 and 6-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 23 and 28-29
Claims 23 and 28-29 contain limitations for a computer-readable medium which are similar to the limitations for the methods in claims 1 and 6-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Claims 2, 13, and 24
Claims 2, 13, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Satpathi et al. (“Learning Latent Events from Network Message Logs”, 2018), Aghdaie et al. (U.S. Patent No. 10,459,827), Abercrombie (U.S. Patent Publication No. 2018/0032905), and Poghosyan et al. (“Managing Cloud Infrastructures by a Multi-Layer Data Analytics”, IEEE, 2016).


Claim 2
Regarding claim 2, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie does not explicitly disclose, but Podhosyan teaches:
The method of claim 1 wherein performing unsupervised learning to discover interesting patterns contained in the object information comprises:
detecting threshold violations of a metric of the objection information in a historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));   
determining a duration for each threshold violation of the metric in the historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
computing an average distance of metric values from the threshold for each threshold violation in the historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
computing a historical average duration of threshold violations in the historical time period based on the duration of threshold violation in the historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
computing a historical average distance from the threshold based on the average distances of metric values from the threshold in the historical time period (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
determining a run-time duration of a run-time threshold violation (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
determining a run-time average distance of metric values from the threshold for the runtime threshold violation (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations));
when the run-time duration is greater than the historical average duration and the runtime distance is greater than the historical average distance, identifying the run-time threshold violation as an interesting pattern (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (comparing the historical and run-time values to determine if a possible anomaly occurred)); and
when the run-time duration is greater than the historical average duration or the runtime distance is greater than the historical average distance, identifying the run-time threshold violation as an interesting pattern (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5 (comparing the historical and run-time values to determine if a possible anomaly occurred)).

Poghosyan teaches determining the duration and averaged amplitude of violations (distance) for both historical and run-time threshold violations and comparing the historical and run-time values to determine if a possible anomaly occurred (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 1-4 and Figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Poghosyan in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and detect anomalous behaviors by looking at the degree of deviation of run-time behavior compared to historical behavior (Poghosyan: page 355, Section V. Alarm Ranking, ¶ 2).  The Examiner notes that while one or more authors of the Poghosyan reference are named inventors in the instant application, the Poghosyan reference qualifies as prior art under 35 U.S.C. § 102(a)(1) since it was published more than one year prior to the filing of the instant application.

Claim 13
Claim 13 contains limitations for a computer system which are similar to the limitations for the method in claim 2 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 24
Claim 24 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 2 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 3, 14, and 25
Claims 3, 14, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Satpathi et al. (“Learning Latent Events from Network Message Logs”, 2018), Aghdaie et al. (U.S. Patent No. 10,459,827), Abercrombie (U.S. Patent Publication No. 2018/0032905), and Salunke et al. (U.S. Patent Publication No. 2017/0329660).

Claim 3
Regarding claim 3, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie does not explicitly disclose, but Salunke teaches:
The method of claim 1 wherein performing unsupervised learning to discover interesting patterns contained in the object information comprises:
determining correlated and non-correlated metrics of the object information in a historical time period (Salunke: ¶ [0050]-[0055] (determination of correlated metrics); ¶ [0134] (time series data may correspond to historical period or most recent period of received metric data)); 
determine correlated and non-correlated metrics in the object information in a run-time period (Salunke: ¶ [0050]-[0055] (determination of correlated metrics); ¶ [0134] (time series data may correspond to historical period or most recent period of received metric data));
if metrics have changed from correlated metrics in the historical time period to non-correlated metrics in the run-time period, identifying metrics that switch to non-correlated metrics in the run-time period as interesting patterns (Salunke: ¶ [0052] (The models may be used to detect scenarios where historically uncorrelated metrics unexpectedly become correlated or previously correlated metrics become unexpectedly uncorrelated. Either of these scenarios may indicate that the two metrics are related to the root cause of a potential system problem.)); and
if metrics have changed from non-correlated metrics in the historical time period to correlated metrics in the run-time period, identifying metrics that switch to correlated metrics in the run-time period as interesting patterns (Salunke: ¶ [0052] (The models may be used to detect scenarios where historically uncorrelated metrics unexpectedly become correlated or previously correlated metrics become unexpectedly uncorrelated. Either of these scenarios may indicate that the two metrics are related to the root cause of a potential system problem.)).

Salunke teaches detecting scenarios where historically uncorrelated metrics unexpectedly become correlated or previously correlated metrics become unexpectedly uncorrelated (Salunke: ¶ [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Salunke in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie.  One of ordinary skill in the art would be motivated to do so in order to better evaluate the behavior of two metrics which may be related to the root cause of a potential system problem (Salunke: ¶ [0052]).

Claim 14
Claim 14 contains limitations for a computer system which are similar to the limitations for the method in claim 3 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 25
Claim 25 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 3 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Claims 4, 15, and 26
Claims 4, 15, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Satpathi et al. (“Learning Latent Events from Network Message Logs”, 2018), Aghdaie et al. (U.S. Patent No. 10,459,827), Abercrombie (U.S. Patent Publication No. 2018/0032905), and Puri et al. (U.S. Patent Publication No. 2015/0106324).

Claim 4
Regarding claim 4, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie does not explicitly disclose, but Puri teaches:
The method of claim 1 wherein performing unsupervised learning to discover interesting patterns contained in the object information comprises: 
constructing a directed graph from events of the object information and conditional probabilities related to each pair of events (Puri: ¶ [0021] (generation of master directed graph that specifies known events and transitions between the known events.); ¶ [0028] (generation of directed graph for incoming data that specifies unknown events and transitions between the unknown events.)); 
comparing events that occur in a proximity gap to a corresponding path of nodes in the directed graph (Puri: ¶ [0027]-[0034] (evaluation of walk pairs and comparison of graph walks to detect anomalies; a “graph walk” corresponds to a path in the claim)); and 
identifying events associated with breaks from the paths in the directed graph as an interesting pattern (Puri: ¶ [0027]-[0034] (evaluation of walk pairs and comparison of graph walks to detect anomalies; a “graph walk” corresponds to a path in the claim)).

Puri teaches generation of master directed graph that specifies known events and transitions between known and unknown events; and evaluation of walk pairs and comparison of graph walks to detect anomalies (Puri: ¶ [0021]; ¶ [0027]-[0034]).  A “graph walk” corresponds to a path in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Puri in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and detect anomalous behaviors based on event relationships.

Claim 15
Claim 15 contains limitations for a computer system which are similar to the limitations for the method in claim 4 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 26
Claim 26 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 4 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 8, 10, 19, 21, 30, and 32
Claims 8, 10, 19, 21, 30, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Satpathi et al. (“Learning Latent Events from Network Message Logs”, 2018), Aghdaie et al. (U.S. Patent No. 10,459,827), Abercrombie (U.S. Patent Publication No. 2018/0032905), and Jin et al. (U.S. Patent No. 11,055,405).

Claim 8
Regarding claim 8, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie does not explicitly disclose, but Jin teaches:
The method of claim I wherein performing unsupervised learning to discover interesting patterns contained in the object information comprises learning of property changes in the objects (Jin: Col. 38, Lines 5-17 (determine if an event is an anomaly based on a count threshold and anomaly score threshold)). 

Jin teaches determining if an event is an anomaly based on a count threshold and anomaly score threshold (Jin: Col. 38, Lines 5-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jin in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie.  One of ordinary skill in the art would be motivated to do so in order to better differentiate between normal and abnormal events (Jin: Col. 38, Lines 5-17).

Claim 19
Claim 19 contains limitations for a computer system which are similar to the limitations for the method in claim 8 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 30
Claim 30 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 8 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 10
Regarding claim 10, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie does not explicitly disclose, but Jin teaches:
The method of claim 1 wherein learning interesting patterns comprises computing a rank of erroneous trace types based on a frequency of erroneous trace types (Jin: Col. 35, Line 62 to Col. 36, Line 18).

Jin teaches calculating an aggregate score for an event to determine if the event is an anomaly or normal.   An event is considered normal if it occurs with a certain degree of frequency and regularity over periods of time (Jin: Col. 35, Line 62 to Col. 36, Line 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jin in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie.  One of ordinary skill in the art would be motivated to do so in order to better differentiate between normal and abnormal events (Jin: Col. 36, Lines 10-18).

Claim 21
Claim 21 contains limitations for a computer system which are similar to the limitations for the method in claim 10 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 32
Claim 32 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 10 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claims 9, 20, and 31
Claims 9, 20, and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Satpathi et al. (“Learning Latent Events from Network Message Logs”, 2018), Aghdaie et al. (U.S. Patent No. 10,459,827), Abercrombie (U.S. Patent Publication No. 2018/0032905), and Savkli et al. (U.S. Patent Publication No. 2018/0101783).

Claim 9
Regarding claim 9, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie does not explicitly disclose, but Savkli teaches:
The method of claim 1 wherein performing unsupervised learning to discover interesting patterns contained in the object information comprises:
computing normalized mutual information between pair of events (Savkli: ¶ [0054] (determine normalized mutual information for each pair of attributes)); and 
when the normalized mutual information between a pair of events is close to minus one and the events are observed as occurring together, identifying a pair of events as an interesting pattern (Savkli: ¶ [0050]-[0055] (use of normality rating; either a low rating or a high rating can be used to indicate abnormality; evaluation of normalized mutual information)). 

Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie teaches normalizing input data and determining outliers (Awad: Col. 5, Lines 3-48), but does not explicitly teach computing and evaluating normalized mutual information between a pair of events as described in the claim.  Savkli teaches determine normalized mutual information for each pair of attributes, and evaluation of a normality rating to detect anomalies (Savkli: ¶ [0050]-[0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Savkli in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data and detect anomalies without relying on distance metrics (Savkli: ¶ [0004]-[0005]).



Claim 20
Claim 20 contains limitations for a computer system which are similar to the limitations for the method in claim 9 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 31
Claim 31 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 9 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Claims 11, 22, and 33
Claims 11, 22, and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Awad et al. (U.S. Patent No. 10,884,891) in view of Villella et al. (U.S. Patent No. 10,931,694) in further view of Satpathi et al. (“Learning Latent Events from Network Message Logs”, 2018), Aghdaie et al. (U.S. Patent No. 10,459,827), Abercrombie (U.S. Patent Publication No. 2018/0032905), and Danyi et al. (U.S. Patent Publication No. 2020/0257680).

Claim 11
Regarding claim 11, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie discloses:
The method of claim 1 wherein performing unsupervised learning to discover interesting patterns contained in the object information comprises: 
computing a normalized vector of span durations for the same type of trace (Awad: Col. 5, Lines 3-18 (input data can be normalized)).

Further regarding claim 11, Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie does not explicitly disclose, but Danyi teaches:
computing a vector of span durations for each trace of the same type of trace (Danyi: ¶ [0380] (metric events data for incoming trace data can be vectorized and aggregated); ¶ [0435] (aggregated information can be used to determine span performance or span duration information)); and 
determining an outlier trace based on the normalized vector (Danyi: ¶ [0449] (detectors can be monitor one or more metric time series (or computations associated with a metric time series) associated with incoming spans to detect anomalous behaviors)). 

Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie teaches normalizing input data and determining outliers (Awad: Col. 5, Lines 3-48), but does not explicitly teach computing a vector of span durations and determining an outlier trace as described in the claim.  Danyi teaches vectorizing incoming trace data, determination of span durations, and determination of outliers associated with incoming spans to detect anomalous behaviors (Danyi: ¶ [0380]; ¶ [0435]; ¶ [0449]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Danyi in conjunction with the determination of an anomaly and identification of patterns as taught by Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie.  One of ordinary skill in the art would be motivated to do so in order to better monitor incoming data associated with metric time series modality and detect anomalous behaviors (Danyi: ¶ [0449]).

Claim 22
Claim 22 contains limitations for a computer system which are similar to the limitations for the method in claim 11 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 33
Claim 33 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 11 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Prior Art
Regarding dependent claims 5, 16, and 27, prior art was not found that explicitly teaches or fairly suggests, either alone or in combination, the limitations of the claim when the claim is considered as a whole.  Relevant prior art is listed on the attached PTO-892.  
The following is the closest prior art found (as indicated in the previous Office action):
Harutyunyan et al. (“On machine learning approaches for automated log management”, JUCS, 2019) teaches an algorithm similar to that described in claims 5, 16, and 27.  However, Harutyunyan does not qualify as prior art since it was written by one or more inventors common to the instant application and was published less than one year prior to the filing of the instant application.
None of the other prior art found, either alone or in combination with other prior art, teaches or would reasonably suggest to one of ordinary skill in the art the combination of limitations described in claims 5, 16, and 27 such that one of ordinary skill in the art would discern the claimed invention.


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on January 24, 2022) with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are partially persuasive.  
Upon consideration of Applicant’s arguments, the Examiner agrees that Awad in view of Villella does not explicitly teach use of unsupervised learning, the assignment of labels, and the specific contents of the collected object information as recited in the amended claims.  Therefore, the rejection under 35 U.S.C. § 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. § 103 is made in view of Awad in view of Villella, Satpathi, Aghdaie, and Abercrombie, as detailed above.  
Specific arguments regarding limitations in the independent claims have been fully considered and are addressed below.  
When considering relevant prior art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant presents the argument that the object information is specifically described as metrics, events, properties, log messages, traces, and network flows associated with the objects in the object topology, and that this is not taught by the cited references.  While the rejection pertaining to collection of object information in the original claims was proper using the broadest reasonable interpretation of “object information” in the context of the claims, the Examiner agrees, upon further consideration and as indicated above, that the feedback data taught by Awad does not explicitly teach properties, traces, and network flows as required by the amended claims.  Regarding the specific description of object information in the amended claims, Awad teaches collection of operations data (such as events, logs, and so forth) which are used to obtain various performance metrics (Awad: Col. 1, Lines 50-54).  These correspond to metrics, events, and log messages in the amended claims.  Abercrombie teaches collection of stack traces associated with anomaly events and identifying properties of the stack traces (Abercrombie: ¶ [0005]-[0006]) and collection of network flow data (Abercrombie: ¶ [0117]).  These correspond to properties, traces, and network flows in the amended claims.  When viewed in combination, it is maintained that Awad and Abercrombie teach the specific object information required by the amended claims. 
Applicant further argues that “[i]t is unclear how the output data stream relates to the interesting patterns of the third step. If the system anomaly is the equivalent of the interesting patterns obtained in the second step of claim 1, the GUI 108 should display the system anomaly. But Awad instead teaches that the GUI 108 displays "an output data stream'' based on the system anomaly. In order for the third step of currently amended claim 1 to read on to the descriptions in col. 4, lines 30-43 and col. 13, lines 30-54, the third step would have describe displaying an output data stream based on the interesting patterns in an interactive graphical user interface ("GUI''). But the third step does not provide such a description. Also, Awad does not teach or suggest that the GUI 108 enables a user to label the system anomaly or the output data stream.”
The Examiner respectfully disagrees.  Awad teaches displaying, via an interactive graphical user interface (GUI), an output stream based on the presence of the system anomaly (Awad: Col. 4, Lines 30-43) and that an interaction processor receives feedback data from the interactive graphical user interface and provides the feedback data to the anomaly processor for analysis (Awad: Col. 13, Lines 30-54).  As indicated above, the Examiner agrees, upon further consideration, that the feedback data taught by Awad does not necessarily teach assigning labels as required by the claim.  However, Aghdaie teaches an anomaly detection model by determining characteristics and patterns of operation associated with a data set and displaying detected anomaly information in a user interface that allows a user to indicate whether a detected anomaly is a false positive or a true positive and dynamically provides additional anomaly events to a user to label.  When viewed in combination with Awad and the other cited prior art, it is maintained that Aghdaie teaches the ability of the user to assign labels to the anomaly as required by the amended claims.
Applicant further argues that Awad does not teach “using the interesting patterns and associated labels to identify undetected performance problems with one or more of the objects in the object topology.”  The Examiner respectfully disagrees.  Awad teaches detecting event patterns which indicate the presence of an anomaly (i.e., a “performance problem”) and therefore teaches this limitation.
Applicant further argues that “[t]here is no evidence that Villella teaches or suggests applying remedial measures to correct problems associated with the equivalent of objects of an object topology in order to correct a performance problem with another object of a distributed computing system.”  The Examiner respectfully disagrees.  Villella teaches performing remedial measures if necessary after analysis of events (Villella: Col. 1, Lines 54-65).  When viewed in combination with Awad, and absent specific remedial actions being recited in the claims, it is maintained that Villella teaches this limitation.
Accordingly, claims 1-4, 6-15, 17-26, and 28-33 are rejected under 35 U.S.C. § 103 as detailed above.
This rejection is being made non-final due to the new grounds of rejection presented herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113